TECHNOLOGY LICENSE AGREEMENT




This Technology License Agreement (“Agreement”), is entered into and made
effective as of March 18th, 2015 (“Effective Date”), by and between:




Ford Cheer International Limited, a company organized and existing under the
laws of Hong Kong (“Licensor”); and




Apollo Acquisition Corporation, a company organized under the laws of the Cayman
Islands (“Licensee”).




WHEREAS, Licensor is the sole owner or has a licensable interest in all right,
title, and interest in and to certain inventions, technology, know-how, and
patents and patent applications and other intellectual property rights regarding
the production of materials for use in lithium batteries (collectively referred
to herein as “Licensed Technology”), as more particularly described Exhibit A to
this Agreement; and




WHEREAS, Licensee is desirous of acquiring from Licensor the rights to practice
and utilize the aforesaid Licensed Technology; and




WHEREAS, Licensor is willing to grant such rights upon the terms and conditions
set forth in this Agreement.




NOW, THEREFORE, in consideration for the mutual covenants and promises contained
in this Agreement, the parties agree as follows:




1.

GRANTS.




Subject to the terms and conditions of this Agreement, Licensor hereby grants to
Licensee an exclusive right and license, including the right to sublicense
others, the Licensed Technology to make, use, and commercialize Licensed
Technology throughout the geographic markets identified in Exhibit B to this
Agreement.  The license granted herein is irrevocable, and is exclusive even as
to Licensor.




Upon receipt of request from Licensee, Licensor agrees to promptly provide to
Licensee, in writing, any and all technical information relating to the Licensed
Technology needed by Licensee to manufacture lithium titanateanode material
(“Licensed Products”), and also will make available to Licensee any of its
employees in the possession of such technical information relating to Licensed
Technology.




Licensor shall also make available for use, at Licensee’s expense, all molds,
tooling, equipment, and other production items required for the utilization of
the Licensed Technology.




Licensor agrees that any improvements of the Licensed Technology developed by
Licensee shall be the sole property of Licensee, and Licensee shall have the
right to apply for, obtain, enforce, and defend any and all intellectual
property protection for the improvements in its own name, at its own expense and
in its sole discretion.




2.

LICENSE ISSUE FEE AND ROYALTY.




2.1

As consideration for the license granted hereby, Licensee shall pay Licensor a
one-time license issue fee of US$20,000,000.00 within thirty (30) days of the
Effective Date.





1




--------------------------------------------------------------------------------




3.

WARRANNTIES.




3.1

Licensor warrants and represents that:




(a)

it is the sole and exclusive owner of or otherwise has the rights to the
Licensed Technology which are the subject of this Agreement;




(b)

it has the right, power and authority to grant the licenses conveyed to the
Licensee in this Agreement;




(c)

to its knowledge no claim has been made contesting the validity of any of the
patent or other intellectual property rights contained in the Licensed
Technology, that such rights are not the subject of any encumbrance, lien or
claim of ownership by any third party;




(d)

to its knowledge, the rights granted by the Licensor to the Licensee under the
terms and conditions of this Agreement do not violate or conflict with the
rights of any third party; and




(e)

it has made full and complete disclosure of all information required under this
Agreement to be provided to the Licensee.




3.2

Licensor shall make available to the Licensee all information and know-how
either useful or necessary for the licensee to manufacture the Licensed
Products.




4.

INDEMNIFICATION.




Licensor hereby agrees indemnify and hold Licensee harmless against any loss,
damage, or claim, including reasonable attorney fees, arising from or relating
to any breach of the warranties contained in Section 4 of this Agreement or as a
result of the manufacture, use, or sale of the Licensed Products.  Licensor
reserves the right to control the defense of any resulting suit or claim,
including without limitation the right to choose counsel and to settle and
dispose of the suit or claim as it deems appropriate in its sole discretion.




5.

TERM AND TERMINATION.




5.1

Term.




This Agreement shall commence and be effective upon the execution hereof by the
parties, and shall continue thereafter for a term of twenty (20) years.  Section
3.1 of this Agreement, regarding warranties, shall survive any termination of
this Agreement.




5.2

Option at Default.




Either party, at its option, may give notice of the termination of this
Agreement if the other party defaults in the performance of any material
obligation, and if the default has not been remedied within ninety (90) days
after written notice to the defaulting party describing the default.




6.

GOVERNING LAW.




This Agreement shall be governed and interpreted in accordance with the laws of
the State of California, except to the extent that California conflict of laws
rules would require the application of the law of another state or country.




7.

EXPORT RESTRICTIONS.




Any know-how, technology or documents to be transferred hereunder shall not be
exported by Licensor or Licensee except in compliance with applicable United
States governmental regulations.





2




--------------------------------------------------------------------------------




8.

GENERAL TERMS AND CONDITIONS.




8.1

Relationship of the Parties.




This Agreement does not constitute a partnership agreement, nor does it create a
joint venture or agency relationship between the parties.  Neither party shall
hold itself out contrary to the terms of this section.  Neither party shall be
liable to any third party for the representations, acts or omissions of the
other party.




8.2

Waiver and Amendment.




No waiver, amendment or modification of this Agreement shall be effective unless
it is in writing and signed by the party against whom the waiver, amendment or
modification is sought to be enforced.  No failure or delay by either party in
exercising any right, power or remedy under this Agreement shall operate as a
waiver of the right, power or remedy.  No waiver of any term, condition or
default of this Agreement shall be construed as a waiver of any other term,
condition or default.




8.3

Headings.




The section and paragraph headings of this Agreement are intended as a
convenience only, and shall not affect the interpretation of its provisions.




8.4

Singular and Plural Terms.  




Where the context of this Agreement requires, singular terms shall be considered
plural, and plural terms shall be considered singular.




8.5

Severability.  




If any provision of this Agreement is finally held by a court of competent
jurisdiction to be unlawful, the remaining provisions of this Agreement shall
remain in full force and effect, unless as a result of such unlawful provision
there is a material failure of consideration as to a party and such party is
unwilling to waive such failure.




8.6

Entire Agreement.  




This Agreement constitutes the complete and final agreement and understanding
between the parties, and supersedes and replaces all prior negotiations and
agreements between the parties concerning its subject matter.  The
interpretation of this Agreement may not be explained or supplemented by any
course of dealing or performance, or by usage of trade.




8.7

Confidentiality.




All aspects of this Agreement shall remain confidential between Licensee and
Licensor except for any governmental required disclosures.





3




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is made in duplicate and each party has
caused its name to be hereunto subscribed, by its duly authorized officer as of
the date indicated above.




Licensor:

Licensee:

Ford Cheer International Limited

Apollo Acquisition Corporation

 

 

 

 

 

 

 

 

Date:

March 18th, 2015

Date:

March 18th, 2015

 

 

 

 

 

 

 

 

By:

/s/ Boping Ding

By:

/s/ Jianguo Xu

 

 

 

 

Print Name:

Boping Ding

Print Name:

Jianguo Xu

 

 

 

 

Title:

Director

Title:

Chief Executive Officer

 

 

 

 








4




--------------------------------------------------------------------------------




EXHIBIT A




LICENSED TECHNOLOGY




ABSTRACT




The invention provides a kind of lithium titanateanode material and its
preparation method. The method includes the following steps: dispersing
nanocarbon materials in a certain of solvent and making nanocarbon slurry;
adding lithium and titanium compounds into the slurry according to the mole
ratio of lithium and titanium at 3.5-4.5:5, respectively, and mixing them,
forming the precursor dispersion; the precursor dispersion is sprayed to form
granulation, and get the precursor powders; then, the precursor powders are
treated at 800-900 oC for 1-10 hours, producing lithiumtitanate composite anode
materials. The preparedlithium titanate/nanocarbon composite materials in this
invention can enhance the loading of active materials, increasing the energy
density of the electrodes.








5




--------------------------------------------------------------------------------




EXHIBIT B




LICENSED TERRITORY




1.

Worldwide.








6


